Citation Nr: 0824080	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  00-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to apportionment of the veteran's service-
connected disability compensation benefits.  


REPRESENTATION

Appellant represented by:	Unrepresented
The veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active service from May 1969 to November 
1970.  The appellant is the custodian of the veteran's minor 
son, J.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 apportionment 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue on appeal was originally before the Board in 
January 2005 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran is providing reasonable support for J., in 
the form of monthly child support payments of $103.00 as well 
as additional payments for J.'s schooling and insurance.  

2.  The appellant has not demonstrated the existence of 
financial hardship.  


CONCLUSION OF LAW

The criteria for apportionment of the veteran's disability 
compensation benefits have not been met.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452 , 3.453, 3.458 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  However, an applicant for apportionment is "not 
seeking benefits under chapter 51, but, rather, is seeking a 
decision regarding how his benefits will be distributed under 
chapter 55."  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  
Thus a reasonable interpretation is that the VCAA does not 
apply to decisions regarding how benefits are paid.  Because 
an apportionment decision involves deciding how existing 
benefits are paid, under the reasoning in Sims, the VCAA 
would not appear to be applicable to apportionment 
adjudications.  

In cases involving simultaneously contested claims, such as 
this one, VA has additional regulatory responsibilities as to 
notification of the parties involved at each stage of the 
process.  See 38 C.F.R. § 19.100, et. seq.; 38 C.F.R. 
§ 20.3(p).  Review of the claims file convinces the Board 
that such notification has been adequately accomplished. 



Analysis

The veteran is in receipt of VA compensation for service-
connected disabilities.  
The appellant has requested that the veteran's VA 
compensation payments be apportioned to allow for payments to 
the veteran's son, J.  J. lives with the veteran's ex-wife.  

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his spouse or children, and the veteran is 
not reasonably discharging his responsibility for the 
spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 
C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving "dependents" 
additional support.

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or 
dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451. 

The uncontroverted evidence of record demonstrates that J. 
lives with the appellant and has done so during the entire 
appeal period.  The evidence further demonstrates that the 
veteran has been paying child support for J.  In an October 
2006 letter, the appellant has acknowledged that the veteran 
has been providing monthly child support payments in the 
amount of $103.00.  The October 2006 document also indicates 
that the veteran was paying $200.00 per month towards his 
son's school bill and $69.00 per month for his son's medical 
insurance.  There is no current evidence of record which 
indicates that the appellant disputes the fact that the 
veteran is making the above listed payments to the appellant.  
Thus the most recent evidence of record indicates that the 
veteran has been paying child support for J. in the amount of 
$103.00 per month and an additional $269.00 for other 
expenses for his son.  The total payments made by the veteran 
in support of his son are $372.00.  Based on this record, it 
cannot be said that the veteran is not reasonably discharging 
his responsibility for child support and, therefore, the 
requirements for an apportionment under 38 C.F.R. § 3.450 
have not been met.  

The Board must also consider whether the appellant is 
entitled to a special apportionment of the veteran's VA 
compensation benefits based upon financial hardship.  As set 
forth above, in such cases, where hardship is shown to exist, 
compensation benefits payable may be apportioned between the 
veteran and his dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  Apportionment of more than 
50 percent of the veteran's benefits is ordinarily considered 
to constitute undue hardship on him or her; but apportionment 
of less than 20 percent of his or her benefits is ordinarily 
considered insufficient to constitute a reasonable basis for 
any apportionee.  38 C.F.R. § 3.451.  

The Board finds that the evidence of record does not support 
a determination that the appellant currently experiences 
financial hardship.  

The appellant submitted a Financial Status Report dated in 
February 2004.  The information as set out by the appellant 
is not exactly clear.  She reported net income of $2083.00 
which consisted of child support payments she received of 
$103.00, "disability" of $691.00, "child ins" of $69.00, 
Social Security disability payments in the amount of $820.00 
and $200.00 court-ordered spouse retirement fund.  She 
reported part time employment, sometimes working four hours 
per week, earning $40.00, although she did not include any 
earned income in her $2083.00 monthly figure.  Monthly 
expenses were reported as follows: rent of $350.00, food 
expenses of $250.00, utility payments of $200.00, phone bill 
of $120.00, water, sewage and garbage payments of $35.00, 
cable TV payments of $69.00, $50.00 for medical bills, 
$359.00 for her son's school, $369.00 for a car payment, 
$220.00 for car insurance, gas and maintenance, $40.00 for 
life insurance for her child and $50.00 for school bus fees.  
She also indicated she was making monthly payments on 
installment contracts in the amount of $50.00 to A.S., $50.00 
to W.B., $200.00 to the veteran, $50.00 for medical bills and 
$25.00 for a delinquent phone bill.  The total amount of 
payments reported is $2237.00.  According to the appellant's 
math, she received income of $2,083.00 and had expenses of 
$2,108.00.  According to the appellant, net monthly income 
was short of total monthly expenses by $25.00.  The Board 
further notes, however, that according to February 2004 
Financial Status Report, the majority of the outstanding 
installment contract payments and other debts listed by the 
appellant as being in existence as of February 2004, would 
have been paid off by the date of this decision.  Based on 
this, and without any evidence of record of any subsequent 
increase in household expenses, the appellant should 
currently have a positive cash flow after expenses have been 
paid.  

In February 2005, the veteran was requested to supply current 
financial information.  The veteran did not respond to this 
request.  

In March 2005, the appellant reported the veteran was paying 
$103.00 in child support payments, $200.00 per month in court 
ordered payments, $200.00 for J.'s school and $69.00 for his 
son's medical insurance.  The veteran also bought some school 
clothes for his son.  The appellant reported she was earning 
approximately $40.00 per week working for the veteran.  There 
was no indication that the appellant had a negative cash flow 
based on monthly income and monthly expenses.  There is no 
indication in this letter that the appellant was experiencing 
financial hardship.

In December 2006, the appellant reported that she had income 
of approximately $1,600.00 a month from Social Security 
disability.  She indicated that the veteran was receiving 
approximately $5,000.00 per month.  Again there was no 
indication that the appellant had a negative cash flow and 
there is no indication in this letter that the appellant was 
experiencing financial hardship.

In a separate document which was also dated in December 2006, 
the appellant indicated that her monthly income was 
approximately $1,400.00 per month and the 


veteran was receiving approximately $5,000.00 per month.  
Again there was no indication that the appellant had a 
negative cash flow and there is no indication in this letter 
that the appellant was experiencing financial hardship.

The Board finds that the evidence of record indicates that 
the appellant should currently have income in excess of her 
reported expenses.  As the appellant's income exceeds her 
reported expenses, it cannot be said that a financial 
hardship exists.  

The Board further notes that, other than the February 2004 
Financial Status Report, there is no evidence of record for 
the last 4 years which affirmatively indicates that the 
appellant was in financial difficulties.  None of the 
communications received by the appellant includes any 
language where it is actually claimed that financial hardship 
exists.  There has been no evidence presented to show that J. 
has been deprived of adequate food, clothing, or shelter.

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case, because the benefit of the 
doubt cannot be given to both the appellant and the veteran.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).  Based on the 
foregoing, the Board finds that the appellant's claim for 
apportionment must be denied.   

As indicated above, the issue on appeal was previously before 
the Board in January 2005 when it was remanded for additional 
evidentiary development.  One of the instructions included in 
the remand was that the veteran and his representative were 
to be provided with a copy of the appellant's financial 
statement and contentions.  This has not been done.  The 
Board finds, however, that in light of the fact that the 
Board has determined that an apportionment is not warranted, 
there is no prejudice to the veteran by the failure of VA to 
provide the information.  




ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


